In an action to recover damages, inter alia, for wrongful eviction, plaintiffs appeal from an order of the Supreme Court, Nassau County (Roncallo, J.), dated November 16, 1983, which granted defendants’ motion to vacate a default judgment of the same court (Lockman, J.), dated October 6, 1983.
Order modified by deleting the provision requiring service of an amended complaint and answer. As so modified, order affirmed, with costs to defendants. The answer which was attached to the motion to vacate the default judgment shall be deemed the answer in this case and shall be deemed to have been served.
The totality of the circumstances in this case justified vacatur of the default. Lazer, J. P., Bracken, O’Connor and Brown, JJ., concur.